          Case 1:18-cv-00862-DLF Document 10 Filed 12/19/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL                         )   Case No.: 1:18-cv-862-DLF
 DIVERSITY,                                    )
                                               )
         Plaintiff                             )   DEFENDANTS’ NOTICE OF SUBMISSION
                                               )   OF 12-MONTH FINDING TO THE
                 v.                            )   OFFICE OF THE FEDERAL REGISTER
                                               )
 RYAN ZINKE, in his official capacity as       )
 Secretary of the U.S. Department of the       )
 Interior, et al.,                             )
                                               )
         Defendants.                           )
                                               )
                                               )

                      NOTICE OF SUBMISSION OF 12-MONTH FINDING
                       TO THE OFFICE OF THE FEDERAL REGISTER

        Defendants Ryan Zinke, in his official capacity as Secretary of the United States

Department of the Interior, and the United States Fish and Wildlife Service (“Service”), hereby

notify the Court and all counsel of record that the Service submitted its 12-month finding on

Plaintiff Center for Biological Diversity’s petition to list the Tinian monarch as a threatened or

endangered species under the Endangered Species Act to the Office of the Federal Register on

December 14, 2018. 16 U.S.C. § 1533(b)(3)(B). On December 19, 2018, the Service’s 12-

month finding on Plaintiff’s petition was published in the Federal Register. 83 Fed. Reg. 65,133

(Dec. 19, 2018). Pursuant to the Court’s July 23, 2018 Minute Order Granting Defendants’

Unopposed Motion to Stay, Defendants request that the stay in this case be lifted on December

31, 2018, and the Court order the parties to confer and file a joint status report by January 14,

2019.



Dated: December 19, 2018


                                                   1
Case 1:18-cv-00862-DLF Document 10 Filed 12/19/18 Page 2 of 2



                           Respectfully Submitted,

                           JEAN E. WILLIAMS,
                           Deputy Assistant Attorney General
                           SETH M. BARSKY, Chief
                           MEREDITH L. FLAX, Assistant Section Chief


                           /s/ Sarah J. Sheffield
                           Sarah J. Sheffield,
                           Trial Attorney
                           United States Department of Justice
                           Environment & Natural Resources Division
                           Wildlife & Marine Resources Section
                           Ben Franklin Station
                           P.O. Box 7611
                           Washington, DC 20044-7611
                           Tel: (202) 305-0211
                           Fax: (202) 305-0275
                           E-mail: sarah.sheffield@usdoj.gov




                              2
